Following the course, which we have lately pursued in cases like this, notably Migeot v. Barilleaux, La.App., 166 So. 157, and Rousseau v. Democratic Parish Executive Committee, La.App., 164 So. 175, which, like the present, required a decision within twenty four hours after submission, we will at this time assign oral reasons for judgment only and prepare and file written reasons at as early a date as possible.
We might state, however, that we have concluded that the judgment appealed from correctly sustained the contention of the plaintiff that the procedure as outlined in Section 28 of Act No. 46 of 1940 in raising any objection to his candidacy and nomination is that which governed and which should have been followed, and that it also correctly overruled the plea of estoppel which had been filed on behalf of the defendants the Democratic Executive Committee for the Parish of East Baton Rouge and Joseph H. Duncan. These two points will be elaborated on in the opinion to be later handed down.
For these and the oral reasons assigned, it is ordered that the judgment appealed from be affirmed at the costs of the defendants, appellants herein.